Case: 18-70030       Document: 00515612039        Page: 1     Date Filed: 10/22/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 22, 2020
                                   No. 18-70030                          Lyle W. Cayce
                                                                              Clerk

   Robert Gene Will, II,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CV-1000


                     ON PETITION FOR REHEARING

   Before Owen, Chief Judge, and Willett and Ho, Circuit Judges.
   Don R. Willett, Circuit Judge:
          The petition for panel rehearing is GRANTED. We withdraw our
   prior opinion, Will v. Lumpkin, 970 F.3d 566 (5th Cir. 2020), and substitute
   the following.
          Robert Gene Will II was sentenced to death by a Texas jury for the
   murder of Harris County Sheriff’s Deputy Barrett Hill. After his failed direct
   appeal and state habeas petitions, Will pursued federal habeas relief. His
Case: 18-70030        Document: 00515612039             Page: 2      Date Filed: 10/22/2020




                                        No. 18-70030


   claims for ineffective assistance of counsel and inherent trial prejudice were
   denied—the former as procedurally defaulted and the latter on the merits.
   Will attempted to contest the procedural-default holding through a Rule
   60(b) motion, but the district court concluded that it lacked jurisdiction
   because the motion constituted a successive habeas petition. We agree that
   Will’s Rule 60(b) motion was a successive habeas petition, and we affirm the
   district court. We also affirm the denial of Will’s inherent-prejudice claim, as
   Will fails to overcome the arduous standard of review in the Anti-Terrorism
   and Effective Death Penalty Act.
                                              I
           Will was found guilty of capital murder in Texas state court and
   sentenced to death. 1 Will appealed directly to the Texas Court of Criminal
   Appeals, arguing that the presence of uniformed officers in the courtroom
   impermissibly prejudiced the jury, but the court disagreed. 2 Will then filed a
   state habeas petition with the same court on the same grounds. The CCA
   reached the same conclusion and denied relief. 3
           Will then filed a federal habeas petition, maintaining his argument
   about impermissible trial prejudice and adding an argument based on
   ineffective assistance of trial counsel (and one based on actual innocence
   claim, not pursued in this appeal). 4 The district court stayed Will’s federal


           1
          For full treatment of Will’s previous proceedings, see Will v. Thaler, No. H-07-
   CV-1000, 2010 WL 2179680, at *1–6 (S.D. Tex. May 25, 2010).
           2
            Will v. State, No. 74,306, 2004 WL 3093238, at *4 (Tex. Crim. App. April 21,
   2004) (unpublished).
           3
            Ex parte Will, No. 63,590-01, 2006 WL 832456, at *1 (Tex. Crim. App. March 29,
   2006) (per curiam) (unpublished).
           4
             We note that Will’s state habeas counsel had Parkinson’s disease at the time he
   filed this petition. A reviewing doctor testified that “it is probable that [counsel] was




                                              2
Case: 18-70030           Document: 00515612039            Page: 3     Date Filed: 10/22/2020




                                           No. 18-70030


   proceedings so he could exhaust the new claims in state court. Will filed a
   second state habeas petition raising the new claims, which the CCA denied
   on procedural grounds.
            Back in federal court, the district court denied Will’s petition because
   (1) the IATC claim was procedurally defaulted and failed on its merits
   regardless, and (2) the state court did not err in denying the trial-prejudice
   claim on the merits. 5
            Will filed a Rule 59 motion for a new trial and to alter the district
   court’s judgment; this motion was denied. Will then filed a Rule 60(b)
   motion for relief from the district court’s judgment. The motion focused on
   the ineffective assistance of both his trial counsel and state habeas counsel,
   urging that the latter should excuse the procedural default of his claim about
   the former. The district court found, however, that Will’s Rule 60(b) motion
   challenging the procedural-default ruling necessarily implied a challenge to
   the merits ruling, meaning that the motion was a successive habeas petition.
   Accordingly, the court denied it for lack of jurisdiction. 6 Will appealed this
   denial to us. 7
            But, before we could rule, the Supreme Court decided Martinez v.
   Ryan, holding that “[i]nadequate assistance of counsel at initial-review



   mentally impaired by the affects [] of Parkinson’s disease to the degree that it made him
   unfit to serve in the capacity as habeas counsel for a capital appeal.”
            5
                Will, 2010 WL 2179680, at *14–24.
            6
             Will v. Thaler, No. CIV.A. H-07-1000, 2012 WL 948409, at *2 (S.D. Tex. Mar.
   19, 2012), order clarified sub nom. Will v. Davis, No. H-07-CV-1000, 2018 WL 4621170 (S.D.
   Tex. Sept. 26, 2018).
            7
                Will v. Davis, No. H-07-CV-1000, 2018 WL 4621170, at *1 (S.D. Tex. Sept. 26,
   2018).




                                                3
Case: 18-70030                 Document: 00515612039           Page: 4       Date Filed: 10/22/2020




                                               No. 18-70030


   collateral proceedings may establish cause for a prisoner’s procedural default
   of a claim of ineffective assistance at trial.” 8 So we remanded Will’s appeal
   to the district court for (1) reconsideration of the Rule 60(b) motion dismissal
   in light of this new precedent, and (2) clarification on whether a certificate of
   appealability should issue on Will’s claims.
             The district court again denied Will’s Rule 60(b) motion, reasoning
   that, regardless of Martinez, it “is a successive habeas petition which the
   [c]ourt has no jurisdiction to consider under [AEDPA].” 9 But it also granted
   Will a COA on two issues: his dismissed Rule 60(b) motion and his denied
   trial-prejudice claim. 10 Will pursues these claims now, arguing that (1) the
   Rule 60(b) motion is not an impermissible successive habeas petition because
   it only attacked the “integrity of the [underlying] federal habeas
   proceeding,” and (2) he should be granted habeas relief from the adverse
   trial-prejudice ruling because the CCA misapplied clearly established federal
   law or its holding was based on unreasonable factual determinations.
                                                    II
             As to Will’s first argument, we review de novo “[t]he district court’s
   determination that a purported Rule 60(b) motion constitutes a successive §
   2254 habeas petition.” 11




             8
            566 U.S. 1, 9 (2012). A year later Trevino v. Thaler came down, applying the
   Martinez rule to cases from Texas state courts. 569 U.S. 413, 417 (2013).
             9
                  Will, 2018 WL 4621170, at *1.
             10
Id. at *3.
             11
                  Gilkers v. Vannoy, 904 F.3d 336, 342 (5th Cir. 2018), cert. denied, 139 S. Ct. 1192
   (2019).




                                                     4
Case: 18-70030           Document: 00515612039             Page: 5      Date Filed: 10/22/2020




                                           No. 18-70030


           As to Will’s second argument, our review of the CCA’s trial-prejudice
   decision is narrow: we only consider whether the decision was “contrary to,
   or an unreasonable application of, clearly established Federal law” or “based
   on an unreasonable determination of the facts in light of the evidence
   presented in the State court proceeding.” 12
                                                III
                                                 A
           Will proceeds under our statutorily prescribed and exactingly applied
   habeas framework. Normally, “Rule 60(b) allows a party to seek relief from
   a final judgment, and request reopening of his case, under” extraordinary
   circumstances. 13 But in the habeas context, Will’s Rule 60(b) motion runs
   headlong into AEDPA’s restriction on successive habeas applications. Why?
   Because we—the federal judiciary—are concerned that petitioners will use
   Rule 60(b) motions to subvert the statutory framework and get an
   impermissible second look at their denied habeas claims. 14 So, we must ask,
   was Will’s Rule 60(b) motion actually an impermissible successive habeas




           12
                28 U.S.C. § 2254(d).
           13
                Gonzalez v. Crosby, 545 U.S. 524, 528 (2005).
           14
                Gilkers, 904 F.3d at 343 (“To ensure that habeas petitioners do not circumvent
   these statutory requirements by filing Rule 60(b) motions that are the functional equivalent
   of unauthorized successive § 2254 petitions, the Supreme Court set forth several guidelines
   . . . for determining the circumstances under which a district court may properly consider
   a Rule 60(b) motion in a § 2254 habeas proceeding.”); Gonzalez, 545 U.S. at 532
   (“[A]lleging that the court erred in denying habeas relief on the merits is effectively
   indistinguishable from alleging that the movant is, under the substantive provisions of the
   statutes, entitled to habeas relief.”); see also Leal Garcia v. Quarterman, 573 F.3d 214, 220
   (5th Cir. 2009) (stating that AEDPA serves as a “gate-keeper by preventing the repeated
   filing of habeas petitions that attack the prisoner’s underlying conviction”).




                                                  5
Case: 18-70030            Document: 00515612039             Page: 6     Date Filed: 10/22/2020




                                             No. 18-70030


   petition in disguise? The answer: yes, if his Rule 60(b) motion contains one
   or more previously presented habeas claims. 15
           A habeas claim “is an asserted federal basis for relief from a state
   court’s judgment of conviction.” 16 “In most cases, determining whether a
   Rule 60(b) motion advances one or more ‘claims’ will be relatively simple”:
   the motion advances a claim “if it attacks the federal court’s previous
   resolution of a claim on the merits.” 17 But, as we said in Gilkers, “there are
   two circumstances in which a district court may properly consider a Rule
   60(b) motion in a § 2254 proceeding: (1) the motion attacks a ‘defect in the
   integrity of the federal habeas proceeding’ or (2) the motion attacks a
   procedural ruling that precluded a merits determination.” 18 “If the
   purported Rule 60(b) motion satisfies one of these circumstances,” the
   motion does not present a habeas claim, and “the district court may then
   properly consider [it] under Rule 60(b).” 19
           This means that we must assess two of the district court’s orders: the
   order denying Will’s Rule 60(b) motion challenging the denial of habeas
   relief, plus the denial of habeas relief itself. 20


           15
              Gonzalez, 545 U.S. at 530 (stating that § 2254’s successive petition bar only
   applies to a petitioner’s Rule 60(b) motion if it is an “application for habeas relief”; a
   motion applies for habeas relief if it “contains one or more ‘claims’ ” (citations omitted));
   Williams v. Thaler, 602 F.3d 291, 301 (5th Cir. 2010) (“AEDPA instructs us to dismiss any
   claim presented in a second or successive petition if a petitioner presented the claim in a
   previous application.” (citation omitted)).
           16
                Gonzalez, 545 U.S. at 531.
           17
Id. at 532.
           18
                904 F.3d at 344.
           19
Id. (citation omitted).
           20
                Will, 2018 WL 4621170, at *1, *14–18.




                                                  6
Case: 18-70030          Document: 00515612039            Page: 7     Date Filed: 10/22/2020




                                          No. 18-70030


           Will’s Rule 60(b) motion attempted to request relief only on the
   grounds that the district court had erroneously concluded that his IATC
   claim was procedurally defaulted (procedural default being a proper 60(b)
   topic, such a request might dodge § 2244’s jurisdictional bar on second or
   successive habeas petitions). But the district court ascertained that a review
   of the procedural-default conclusion in this case would be fruitless without a
   review of the order’s other conclusion—that, alternatively, the IATC claim
   failed on the merits. And a review of the merits would constitute a second or
   successive habeas petition, beyond the purview of Rule 60(b), and beyond
   the district court’s jurisdiction under § 2244. 21 The district court therefore
   denied Will’s motion as “a successive habeas petition which the [c]ourt has
   no jurisdiction to consider under AEDPA.” 22
           On appeal, Will’s briefing predominantly tracks the first circumstance
   Gilkers discussed, Gonzalez’s “defect in integrity” prong. Because of the
   erroneous procedural-default ruling, he argues, the court only briefly
   addressed the merits of Will’s IATC claim instead of giving it full substantive
   treatment. Thus, Will argues, his Rule 60(b) motion’s “attack on the district
   court’s decisionmaking process was procedural,” not merits based, [and] his
   [] motion is [therefore] not a successive petition.” The State disagrees:
   Will’s motion impermissibly attacked “the federal court’s previous
   resolution of a claim on the merits” no matter how you frame it.




           21
              Will, 2010 WL 2179680, at *18 (“Even if this Court could consider the substance
   of Will’s ineffective-assistance claim, he has not shown Strickland prejudice. The Court
   alternatively denies his Strickland claim on the merits.”); Will, 2018 WL 4621170 (“[T]he
   Court alternatively ruled on the merits of the claims in Will’s federal petition.”).
           22
                Will, 2018 WL 4621170, at *1–3.




                                                  7
Case: 18-70030           Document: 00515612039             Page: 8      Date Filed: 10/22/2020




                                            No. 18-70030


           Will’s “defect in integrity” argument is unavailing: The merits
   analysis was four pages long and analytically robust. 23
           The closer question is the second circumstance Gilkers discussed,
   whether Will’s motion attacks a procedural ruling that precluded a merits
   determination. 24 Here, the district court disposed of Will’s IATC claim on
   procedural-default grounds, a procedural ruling; but it also reasoned, in the
   alternative, that Will’s IATC claim failed on the merits. 25
           The crux of our inquiry is simple—is a merits analysis in the alternative
   a merits determination? If so, the district court’s procedural disposition did
   not preclude a merits determination and, in turn, Will’s Rule 60(b) motion
   presents a habeas claim. Because we hold that a full merits analysis in the
   alternative is a merits determination, the court’s procedural disposition did
   not “preclude[] a merits determination.” 26 Therefore, Will’s Rule 60(b)
   motion—attacking a procedural ruling paired with a merits determination in
   the alternative—is a successive habeas petition that we lack jurisdiction to
   consider.
           Consider Gonzalez. In that seminal case, Justice Scalia reasoned that
   a motion only presents a habeas claim if, among other things, the motion




           23
                See, e.g., Will, 2010 WL 2179680, at *14–18.
           24
               Gilkers, 904 F.3d at 344. Though Will did not focus on this argument, his
   comprehensive briefing presented this contention, and we review it. With multiple pages
   of development, record cites, and case examples, the briefing was not so cursory that Will
   forfeited the argument. See Claimant ID 100217021 v. BP Expl. & Prod., Inc., 693 F. App’x
   272, 276 n.4 (5th Cir. 2017) (citing Cinel v. Connick, 15 F.3d 1338, 1342–45 (5th Cir. 1994)).
           25
                Will, 2010 WL 2179680, at *14–18.
           26
                See Gilkers, 904 F.3d at 344.




                                                  8
Case: 18-70030             Document: 00515612039               Page: 9    Date Filed: 10/22/2020




                                            No. 18-70030


   “attacks the federal court’s previous resolution of a claim on the merits.” 27
   “[O]n the merits” means “a determination that there exist or do not exist
   grounds entitling a petitioner to habeas corpus relief.” 28 And a merits
   analysis in the alternative makes this substantive determination, even if such
   determination was not the basis for the court’s holding. 29 So, when a court
   order analyzes whether “there exist or do not exist grounds entitling a
   petitioner”        to    habeas     relief—in       other     words,    makes      a   merits
   determination—a Rule 60(b) motion contesting this order (even on
   procedural grounds) necessarily presents a successive habeas claim. 30 After
   all, if a petitioner succeeds on a procedural claim, the court’s merits
   determination in the alternative will control. 31
           Here, the district court found Will’s claim procedurally barred. But it
   went on to analyze Will’s substantive contentions, “alternatively den[ying]
   his Strickland claim on the merits.” 32 Will filed a Rule 60(b) motion for relief
   from this judgment, urging that the procedural-bar ruling was erroneous.
   Let’s assume Will’s motion is granted—what happens next? The district
   court’s alternative determination will preclude any habeas relief on the




           27
545 U.S. at 532 (emphasis in original).
           28
Id. at 531–32 n.4 (emphasis added).
           29
Id.
           30
Id.
           31
              See, e.g., Gallegos-Hernandez v. United States, 688 F.3d 190, 196 (5th Cir. 2012)
   (analyzing a district court’s alternative holding after it overruled its primary holding);
   United States v. Minjarez, 540 F. App’x 349, 350 (5th Cir. 2013) (unpublished) (affirming a
   district court based on its alternative holding); Giles v. City of Dallas, 539 F. App’x 537, 542
   (5th Cir. 2013) (unpublished) (same).
           32
                Will, 2010 WL 2179680, at *18.




                                                   9
Case: 18-70030          Document: 00515612039                Page: 10   Date Filed: 10/22/2020




                                             No. 18-70030


   merits. 33 In turn, because the court made a substantive habeas ruling in the
   alternative, it cannot be said that Will’s Rule 60(b) motion is “merely
   assert[ing] that a previous ruling . . . precluded a merits determination.” 34
   The court’s merits determination was not precluded; it was merely layered
   below a procedural disposition. Therefore, when a court order disposes of a
   habeas claim on procedural and, in the alternative, substantive grounds, a
   Rule 60(b) motion contesting this order inherently presents a successive
   habeas petition.
           This conclusion finds support in Gonzalez. As we’ve discussed, the
   Gonzalez Court was concerned with preventing habeas petitioners from using
   Rule 60(b) motions to circumvent AEDPA’s “successive-petition bar.” 35
   And our ruling today respects the Court’s expressed concern, recently re-
   expressed in Bannister v. Davis: “A Rule 60(b) motion . . . threatens serial
   habeas litigation; indeed, without rules suppressing abuse, a prisoner could
   bring such a motion endlessly.” 36 Moreover, giving due weight to a district
   court’s alternative reasoning on the merits tracks this circuit’s “rule that
   alternative holdings are binding precedent and not obiter dictum.” 37
           In sum, Will’s Rule 60(b) motion—facially challenging a procedural
   ruling and implicitly challenging a merits determination—presents a habeas




           33
                Gonzalez, 545 U.S. at 532; see also supra note 31.
           34
Id.
           35
                Id.
           36
                140 S. Ct. 1968, 1710 (2020).
           37
Tex. v. United States, 809 F.3d 134, 178 (5th Cir.), as revised (Nov. 25, 2015)
   (internal quotations omitted).




                                                   10
Case: 18-70030            Document: 00515612039            Page: 11   Date Filed: 10/22/2020




                                            No. 18-70030


   claim. 38 Accordingly, we affirm the district court’s holding that “Will’s 60(b)
   Motion is a successive habeas petition which the Court has no jurisdiction to
   consider under AEDPA.” 39
                                                  B
             Will next contends the CCA’s holding that “the mere presence of
   uniformed officers in the courtroom [did not] create[] an atmosphere that
   ‘inherently lacked due process’” was in error; therefore, he insists, this
   habeas claim should have been granted. 40 Because the CCA rejected Will’s
   inherent-prejudice claim on the merits, its holding is subject to AEDPA’s
   relitigation bar. 41 Attempting to hurdle this bar, Will urges the state court’s
   decision was an unreasonable application of clearly established Supreme
   Court precedent—namely Holbrook v. Flynn, 475 U.S. 560 (1986)—and was
   “based on an unreasonable determination of the facts.” We disagree on both
   fronts.
             A state court unreasonably applies clearly established Supreme Court
   precedent when it improperly identifies the governing legal principle,


             38
              Will’s Rule 60(b) motion also argues that the district court’s proceeding was
   defective because it made its IATC determination “with the benefit of too little evidence”
   and therefore his motion presenting such evidence isn’t successive. But these substantive
   contentions are squarely successive, and improper, under our precedent. In re Coleman, 768
F.3d 367, 371–72 (5th Cir. 2014) (finding that petitioner’s Rule 60(b) motion, requesting
   relief because her counsel did not present certain evidence, was barred as a successive
   habeas petition).
             39
              This outcome is predicated on the comprehensive nature of the district court’s
   substantive merits determination in the alternative. Will, 2010 WL 2179680, at *14–18. Our
   holding today would not apply with equal force in a future case with an unduly cursory
   alternative merits analysis.
             40
                  Will, 2004 WL 3093238, at *4 (cleaned up).
             41
                  § 2254(d).




                                                  11
Case: 18-70030        Document: 00515612039               Page: 12        Date Filed: 10/22/2020




                                           No. 18-70030


   unreasonably extends (or refuses to extend) a legal principle to a new context,
   or when it gets the principle right but “applies it unreasonably to the facts of
   a particular prisoner’s case.” 42 But the Supreme Court has only clearly
   established precedent if it has “broken sufficient legal ground to establish an
   asked-for constitutional principle.” 43 To Will, 12–18 uniformed officers
   seated in the courtroom gallery near the jury inherently prejudiced him in
   violation of Flynn, and the CCA’s decision otherwise was an unreasonable
   application of this clearly established precedent.
           Will’s argument is well made, but not well taken. Neither Flynn, nor
   any other Supreme Court precedent, clearly establishes when uniformed, off-
   duty officers in the courtroom gallery generate inherent prejudice. 44 Because


           42
Will. v. Taylor, 529 U.S. 362, 407–08 (2000); see also Harrington v. Richter,
   562 U.S. 86, 102 (2011) (stating that relitigation is only permitted “where there is no
   possibility fair[-]minded jurists could disagree that the state court’s decision conflicts with
   [Supreme] Court[] precedent[]”).
           43
              Taylor, 529 U.S. at 380–82 (“[T]he lower federal courts cannot themselves
   establish such a principle.”); see, e.g., Pierre v. Vannoy, 891 F.3d 224, 228 (5th Cir.), as
   revised (June 7, 2018), cert. denied, 139 S. Ct. 379 (2018) (“Without a Supreme Court case
   holding that the State’s unknowing use of false testimony violates the Due Process Clause,
   Pierre cannot show that the Louisiana Supreme Court unreasonably applied clearly
   established federal law as determined by the Supreme Court of the United States.”);
   Woodward v. Epps, 580 F.3d 318, 332 (5th Cir. 2009) (“Given the lack of a clear Supreme
   Court holding that a defendant is entitled to independent psychiatric assistance and the
   different circuit interpretations of Ake on this point, the decision of the Mississippi
   Supreme Court was not ‘contrary to’ or an ‘unreasonable application of’ clearly
   established federal law.”).
           44
              Flynn, 475 U.S. at 572; Jones v. Davis, 890 F.3d 559, 568 (5th Cir. 2018), cert.
   denied, 139 S. Ct. 795 (2019) (finding that off-duty uniformed police officers in the gallery
   present “neither clearly private nor clearly state action” and noting that the Supreme
   Court has never considered Flynn’s applicability to these quasi-state spectators); Carey v.
   Musladin, 549 U.S. 70, 76 (2006) (“In contrast to state-sponsored courtroom practices, the
   effect on a defendant’s fair-trial rights of [private spectator conduct] is an open question in
   our jurisprudence. This Court has never addressed a claim that such private-actor




                                                 12
Case: 18-70030          Document: 00515612039              Page: 13        Date Filed: 10/22/2020




                                            No. 18-70030


   this necessary predicate is not met, Will’s argument is a non-starter under
   our deferential standard of review. 45
           Next, Will admonishes that habeas relief is separately warranted
   because the state court’s decision was based on an “unreasonable
   determination of the facts in light of the evidence presented in the State court
   proceeding.” 46 Will trains his sights on the CCA’s “erroneous” finding that
   Will’s case is distinguishable from Woods v. Dugger, 47 “because, among other
   things, there is no evidence that any of [Will’s] jurors had close ties to law
   enforcement.” 48 But the CCA’s factual findings are “entitled to a




   courtroom conduct was so inherently prejudicial that it deprived a defendant of a fair
   trial.”).
           45
               Put simply, the Supreme Court has hindered Will’s claim by not affirmatively
   “establish[ing]” the “asked-for constitutional principle.” Taylor, 529 U.S. at 380–82;
   Carey, 549 U.S. at 76 (“Given the lack of holdings from this Court regarding the potentially
   prejudicial effect of [private] spectators’ courtroom conduct . . . , it cannot be said that the
   state court ‘unreasonably applied clearly established Federal law.’ ” (cleaned up)). In
   Jones, we acknowledged the lack of Supreme Court direction on this issue but nonetheless
   reviewed a similar claim on the merits, analyzing whether the “police presence intimidated
   the jury or disrupted the fact-finding process in any way.” 890 F.3d at 571. We do not take
   a similar course here because our review is hemmed in by § 2254(d), as in Carey, 549 U.S.
   at 76; in contrast, Jones’s review was de novo. 890 F.3d at 567.
           46
                Taylor, 529 U.S. at 386 (cleaned up).
           47
             923 F.2d 1454, 1459–60 (11th Cir. 1991) (finding that the presence of uniformed
   prison guards filling over half the gallery, disruptive spectators, the small juror pool, and
   extensive pre-trial publicity created “an unacceptable risk [of] impermissible factors
   coming into play”).
           48
              Will, 2004 WL 3093238, at *4. Will also takes issue with the state court’s
   assertion that “appellant objected to the officers’ uniforms on only two occasions during a
   two and one-half week trial consisting of 12 days of testimony.” But Will’s issue is more
   with the state court’s implicit finding that the lack of objections demonstrated the record
   was too scant to depict inherent prejudice. However, this argument is curtailed by our
   standard of review—it erroneously takes issue with how the state court applied the law to the




                                                 13
Case: 18-70030          Document: 00515612039              Page: 14      Date Filed: 10/22/2020




                                            No. 18-70030


   presumption of correctness,” and Will can only overcome that presumption
   “by clear and convincing evidence.” 49 Though Will’s claim is not frivolous,
   we ultimately disagree—the CCA’s decision wasn’t based on an
   unreasonable factual determination.
           We agree with Will at the outset: The CCA’s conclusion that there
   was no evidence Will’s jurors “had close ties to law enforcement” was
   unreasonable considering the evidence before it. The juror questionnaires
   and trial transcript clearly and convincingly establish that at least three jurors
   actually had “close ties” to police officers. But we disagree with Will’s
   conclusion. The CCA’s no-inherent-prejudice decision was not based on this
   unreasonable determination. Rather, its holding was founded on the lack of
   evidence of “some type of state action.” 50 Its citation to “no evidence” of
   law enforcement ties merely bolstered the conclusion it had already
   reached. 51 In other words, even if the CCA had gotten this factual
   determination right, its conclusion wouldn’t have changed. As we stated in
   Jones, whether jurors have close ties to law enforcement officers is irrelevant
   to an inherent-prejudice claim; such ties only move the needle for actual
   prejudice. 52 Because the “state court’s ruling on the [inherent-prejudice]



   record, which we cannot review, rather than the reasonableness of the court’s factual
   determinations.
           49
                Leal v. Dretke, 428 F.3d 543, 548 (5th Cir. 2005).
           50
             Will, 2004 WL 3093238, at *4 (“Here, the presence of the uniformed officers in
   the courtroom merely showed their solidarity and support for a fellow slain officer.”).
           51
Id. (“Also, this case is distinguishable from appellant’s cited [non-binding] case
   of Woods v. Dugger because, among other things, there is no evidence that any of appellant’s
   jurors had close ties to law enforcement.” (emphases added)).
           52
              Jones, 890 F.3d at 571 (“We note that the record does not fully support the
   district court’s assertion that no jurors had friends of relatives who were officers; however,




                                                  14
Case: 18-70030          Document: 00515612039              Page: 15          Date Filed: 10/22/2020




                                            No. 18-70030


   claim . . . was [not] so lacking in justification that there was an error well
   understood and comprehended in existing law beyond any possibility for
   fairminded disagreement,” habeas relief under our deferential AEDPA
   standard is improper. 53
           Will identifies no clearly established law that the CCA misapplied, nor
   any unreasonable factual determinations on which the court based its
   holding. Because Will has not met the statutory prerequisites, his habeas
   claim for inherent prejudice fails here as it did below.
                                                 IV
           We AFFIRM the district court across the board.




   this discrepancy does not change the outcome of this case because only inherent prejudice
   has been alleged.”).
           53
                Bobby v. Dixon, 565 U.S. 23, 24 (2011) (citation omitted).




                                                  15